Citation Nr: 0007482	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  95-10 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE


1.  Entitlement to a rating greater than 10 percent for 
disfiguring scars of the face and head due to a service-
connected wound with multiple lacerations of the face and 
head, and history of mild concussion.

2.  Entitlement to a rating greater than 10 percent for 
symptomatic scars of the face and head due to a service-
connected wound with multiple lacerations of the face and 
head, and history of mild concussion.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
January 1959.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a January 1994 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) in Winston-
Salem, North Carolina, that denied the veteran's claim for a 
compensable evaluation for a service-connected wound with 
multiple lacerations of the face and head, and history of 
mild concussion.  

This matter was previously before the Board in January 1997 
at which time it was remanded to the RO for further 
evidentiary development.  In a rating decision in July 1997, 
the RO assigned a 10 percent rating for scarring that was 
tender and painful on objective demonstration.  This matter 
was also before the Board in July 1998 at which time the case 
was again remanded to the RO for further evidentiary 
development.  In a RO rating decision in October 1999, the RO 
assigned a separate 10 percent rating for disfiguring scars 
of the head and face.  The RO further assigned a separate 
noncompensable rating for limitation of function of the left 
eyebrow.  

The Board has separated and recharacterized the issue as 
noted on the title page of this decision to reflect the RO 
rating decisions of July 1997and October 1999.


FINDINGS OF FACT

1.  The veteran's facial and head scars are no more than 
moderately disfiguring.

2.  The veteran's facial and head scars are not poorly 
nourished, with repeated ulceration.

3.  The veteran's facial and head scars are tender and 
painful at times.

4.  The veteran's facial scars produce mild functional loss 
of the left eyebrow.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
disfiguring scars of the head and scalp have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (1999).

2.  The criteria for a rating in excess of the currently 
assigned 10 percent rating for symptomatic scarring of the 
face and head have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that he was 
admitted to a U.S. Naval Hospital in May 1956 following an 
automobile accident.  Findings at that time revealed several 
lacerations of the face and head with no nerve or artery 
involvement.  The lacerations of the face and scalp were 
sutured and the veteran was placed on bed rest.  He was 
examined by a neurosurgical consultant who found him to be 
free of central nervous system and peripheral nerve injury.  
The veteran's sutures were removed approximately four days 
later and the wounds were noted to be healing without 
complication.  The veteran was discharged approximately two 
weeks after admission and was given a clinical diagnosis of 
wound, lacerated, multiple of face and head, no artery or 
nerve involvement.

In May 1957 the veteran presented to a plastic surgery clinic 
requesting cosmetic surgery to his nose and forehead.  

In April 1958 the veteran underwent outpatient surgery for 
his facial scars.  The surgery included excision of scars and 
foreign bodies, and paring and sandpapering of scars.  

A June 1958 service medical record shows that the veteran's 
face had improved.

At the veteran's separation examination in December 1958, he 
was noted to have three 1/2 inch scars over his right eye, 
including on his forehead, and one 1/2 scar over his left eye.  
He also had a 3/4 inch scar to the right of his mouth, and a 1/2 
inch scar to the left of his nose.  

In a rating decision in April 1971, the RO granted service 
connection for multiple laceration wounds of the face and 
head, and assigned a noncompensable evaluation.

In June 1993 the veteran sent a note to the Board requesting 
some "help".  The RO interpreted this note as a claim for 
an increased rating for his service-connected multiple 
laceration wounds of the face and head.  

Later, in July 1993, the RO received a letter from the 
veteran stating his belief that he was entitled to more than 
what he was receiving. 

An undated VA treatment record notes that the veteran had 
scar tissue formation on his forehead with tenderness on 
palpation, and no inflammation.

At a VA examination in September 1993, the veteran was found 
to have multiple pliable nontender scars of the face and 
forehead.  The skin on his face was otherwise normal.  
Pictures were taken of the veteran's face revealing scarring 
above and below the left eye and on the forehead.  The 
veteran was diagnosed as having multiple scars and changes of 
the face and forehead that were best depicted in the close-up 
photographs.  

In a January 1994 rating decision, the RO continued the 
veteran's noncompensable rating for facial and head scars.

At a VA examination for scars in June 1997, the veteran 
complained of tenderness over multiple scars, especially in 
the area overlying his left eyebrow.  He also complained of 
numbness on his forehead.  One examination he was found to 
have multiple cross-hatched scars over his left eyebrow.  In 
addition, he had a linear scar over his right eyebrow 
measuring approximately 6 centimeters in length.  There was 
also a linear scar descending vertically from his right 
eyebrow which was approximately 4 centimeters in length, and 
a regularly firm scar located on the left side of the tip of 
the veteran's nose.  In addition, there was a 3 centimeter 
angulated linear scar on his right cheek.  The veteran also 
had multiple irregular scars scattered about the forehead 
secondary to the traumatic event as stated above.  Regarding 
a diagnosis, the examiner stated that the veteran's 
complaints were attributable to the scar including tenderness 
overlying the scar site, most particularly notable over the 
left eyebrow and the one on the nose, and numbness of the 
veteran's forehead.  The examiner said that the scars, while 
obvious on close examination, were not at present 
disfiguring.  He said that in essence, the scars in and of 
themselves were a source of tenderness and discomfort for the 
veteran as well as numbness.  He said that he had reviewed 
the veteran's claims file.

In a July 1997 rating decision, the RO increased the 
veteran's service-connected wound with multiple lacerations 
of the face and head, and history of mild concussion, to 10 
percent disabling on the basis that the scarring was tender 
and painful on objective demonstration.  

At a VA examination in August 1998, the veteran complained of 
forehead tenderness.  The examiner noted that he had reviewed 
the veteran's claims file, including service medical records 
showing plastic surgery in 1958 for several scar removals and 
foreign body removals from the veteran's forehead and 
eyebrows.  He noted that the veteran's present symptoms 
included tenderness in multiple scars and numbness on the 
left side of the forehead.  He also noted that the veteran 
was not using anything to treat the scars at that time.  
Findings revealed a 2 centimeter linear scar on the veteran's 
occiput on the right, and a 1.5 centimeter linear scar on the 
occiput on the left.  There was also a 2 centimeter vertical 
scar on the left eyebrow, and a 1 centimeter vertical scar on 
the right eyebrow.  There were two scars on the tip of the 
nose, both vertically oriented.  The first scar was 1 
centimeter in length and the other was 1.5 centimeters in 
length.  There was a 4 centimeter scar on the left forehead.  
There were two scars on the right forehead - a 1 centimeter 
scar in the temporal region and a 1.5 centimeter scar over 
the right eyebrow.  The examiner stated that there were 
significant symptoms particularly with the scars around the 
veteran's eyebrows, each of which were considerably tender.  
The veteran also noted tenderness on the scars on the back of 
his head.  The texture of those were atrophic, and there was 
no ulceration or breakdown of skin.  The scars were depressed 
and not elevated.  There was moderate underlying tissue loss 
on the left eyebrow, and no significant tissue loss on the 
other scars.  The color of the scars compared to normal skin 
was equivalent.  There was significant disfigurement, 
particularly in the symmetry of the eyebrows related to the 
scars around the left eyebrow.  There was mild limitation of 
function around the eyebrow scars, particularly the left 
eyebrow which somewhat limited mobility of that eyebrow.  
Color photographs were taken of the back of the veteran's 
head and face.

II.  Legal Analysis

The veteran's claim for increased ratings for scars of the 
head and face is well grounded meaning plausible.  The file 
shows that the RO has properly developed the evidence, and 
there is no further VA duty to assist the veteran with his 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The history of the veteran's service-connected residuals of a 
wound with multiple lacerations of the face and head has been 
considered, although the present level of disability is of 
primary concern when determining whether he is entitled to 
higher ratings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The criteria for rating disfiguring scars of the head, face 
and neck are found under 38 C.F.R. § 4.118, Diagnostic Code 
7800.  Under this code, a 10 percent rating is warranted for 
moderately disfiguring scars and a 30 percent rating is 
warranted for severe scars, especially if producing a marked 
unsightly deformity of eyelids, lips or auricles.  A 50 
percent rating is warranted for complete or exceptionally 
repugnant deformities of one side of face or marked or 
repugnant bilateral disfigurement.  

A Note following Code 7800 states that when in addition to 
tissue loss and cicatrization there is marked discoloration, 
color contrast, or the like, the 50 percent rating may be 
increased to 80 percent, the 30 percent to 50 percent, and 
the 10 percent to 30 percent.

For superficial scars that are poorly nourished with repeated 
ulceration a 10 percent rating is warranted.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803.

For superficial scars that are tender and painful on 
objective demonstration, a 10 percent rating is warranted.  
38 C.F.R. § 4.118, Diagnostic Code 7804.

For scars that affect limitation of function, such scars are 
to be rated on limitation of function of part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805.

The veteran was shown at the August 1998 VA examination to 
have a number of scars on his face measuring between 5 
millimeters and 4 centimeters in length.  They include a scar 
located in the right occiput area (2 centimeters), one in the 
left occiput area (1.5 centimeters), one on the left eyebrow 
(2 centimeters) and one on the right eyebrow (1 centimeter).  
Additionally, a scar was noted on the right eyelid (5 
millimeters), two on the tip of the veteran's nose (1 
centimeter and 1.5 centimeters), one on the left forehead (4 
centimeters), and two on the right forehead (1 centimeter and 
1.5 centimeters).  

In assessing the degree of disfigurement caused by these 
scars, the evidence supports the current 10 percent rating 
for moderate disfigurement.  In this regard, a VA examiner in 
June 1997 stated while the scars were obvious on close 
examination, they were not at present disfiguring.  In 
contrast, a VA examiner in August 1998 stated that there was 
significant disfigurement, especially in the symmetry of the 
veteran's eyebrows related to the scars around the left 
eyebrow.  In other words, the evidence depicts the 
disfiguring nature of the scars as falling somewhere between 
not disfiguring as stated by the 1997 VA examiner and 
significantly disfiguring as stated by the 1998 VA examiner.  
In short, the scars most approximate the current 10 percent 
rating for moderate disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.  

In regard to an increased rating (to 30 percent) for tissue 
loss, cicatrization and marked discoloration, color contrast 
or the like, the evidence pertaining to these scars does not 
meet this criteria.  See Note to Diagnostic Code 7800.  In 
this respect, although the VA examiner in 1998 noted that 
there was moderate underlying tissue loss on the veteran's 
left eyebrow (with no tissue loss on the other scars), there 
was no color contrast.  More specifically, the examiner said 
that that the color of the scars compared to normal skin was 
equivalent.  Since there is no marked discoloration, color 
contrast or the like with respect to the veteran's facial 
scars, the criteria for an increased rating (to 30 percent) 
under Code 7800 for such scars have not been met.  Id.  

In addition to the moderate level of disfigurement caused by 
the veteran's facial and head scars, these scars must also be 
considered in view of their symptomatology, i.e., whether the 
scars are poorly nourished subject to ulcerations, or whether 
they are tender and painful on objective demonstration.  
Diagnostic Codes 7803, 7804.  Esteban v. Brown, 6 Vet. App. 
259, 261-262 (1994).

The scars on the veteran's face and head have not been shown 
to be poorly nourished, with repeated ulceration.  In fact, a 
VA examiner in December 1998 said that there was no 
ulceration or breakdown of the skin.  Thus, the criteria for 
a separate 10 percent rating under code 7803 have not been 
met.

In regard to tenderness and pain on objective demonstration 
of these scars, the evidence quite clearly shows tenderness.  
This is based on the veteran's complaints of scar tenderness, 
in addition to examination findings.  Findings at the 1998 
examination showed that the scars around the veteran's 
eyebrows were considerably tender.  Tenderness was also noted 
by the veteran on the scars on the back of this head.  
Similarly, the VA examiner in 1997 noted that there was 
tenderness overlying the scar site, particularly over the 
left eye.  These findings sufficiently approximate a 10 
percent rating under Code 7804 for scars that are tender and 
painful on objective demonstration.  A higher than 10 percent 
rating is not warranted under this code since 10 percent is 
the maximum evaluation assignable under this code.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

Consideration has also been given to a separate rating for 
limitation of function due to these scars, but a compensable 
evaluation for such limitation is not warranted by the 
evidence.  In this respect, the VA examiner who conducted the 
July 1997 examination stated that the veteran's scars should 
not be causing any significant amount of physical limitation 
based on their location and appearance.  The more recent VA 
examiner in 1998 stated that there was a mild limitation of 
function around the eyebrow scars, partially in the left 
eyebrow which somewhat limited mobility of that eyebrow.  
These findings showing mild limitation of function of the 
eyebrows warrant a noncompensable rating under Code 7805, but 
do not warrant a compensable rating in view of the location 
and mild nature of this loss.  Consideration has been given 
to 38 C.F.R. § 4.84a, Diagnostic Code 6023, which provides 
for a 10 percent rating for complete loss of the eyebrows, 
either unilaterally or bilaterally.  However, the evidence in 
this case as outlined above does not meet this criteria.  

As the preponderance of the evidence is against the veteran's 
claim for ratings higher than 10 percent, the benefit of the 
doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for disfiguring scars of the 
head and face is denied.

A rating in excess of 10 percent for a tender and painful 
scars of the head and face is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals



 

